702 N.W.2d 861 (2005)
Iwanska
v.
Nielsen
No. 129312.
Supreme Court of Michigan.
September 9, 2005.
Applications for Leave to Appeal
SC: 129312, COA: 263084.
On order of the Court, the motion for immediate consideration and for waiver of transcript production and the application for leave to appeal the July 7, 2005 order of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to waive transcript production is DENIED as moot.